DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4/ 13 are rejected under 35 U.S.C. 103 as being unpatentable over Studders US 3,899,762 A [Studders], and further in view of Hardman GB 1,149,060 A [Hardman].
Regarding claim 1, Studders teaches a magnetic installation base [figs. 2-3], comprising: a base [B]; and a magnet set [10], installed on the base [B] and having an adsorption surface [the surface of magnet 12, figs. 2-3] formed at an end far away from the base [surface of magnet 12 is on the other end that far from the base B, figs. 2-3], wherein the magnet set comprises several magnets [12/ 16], and the ends of adjacent magnets [12/ 16] forming the adsorption surface have opposite polarities [it is inherent to each end to have opposite polarity to the other, since 16  is a magnetic sleeve].
Studders discloses the claimed invention except for the base being applicable to be connected with an acceleration sensor. 
Hardman teaches that the present invention makes use of the general principles of operation of a pot magnet to provide a thermally sensitive magnetic device [page 1, C. 1]. 
Studders with a sensor, as taught by Hardman for achieving better functioning with adding a sensing component. 
Regarding claim 2, Studders teaches the magnetic installation base of claim 1, and teaches the base [B] is internally molded with an installation chamber [the permanent core magnet 12 is a soft iron pole plate or disk 18 which has an outer periphery or diameter slightly larger than the outer periphery or diameter of the outer sleeve 16, so as to form an anchoring flange 19 as shown in FIG. II when molded in the plastic base or support B] … but does not teach the base is made of magnetic conductive materials, and the magnet set is installed in the installation chamber via adsorption.  
Hardman teaches the pot 2 is however made of material having a Curie temperature below that at which the magnetic properties of the permanent magnet 1 are affected, i.e. "Curie material" as hereinbefore defined. Thus, the device will act as a normal pot magnet having a strong annular magnetic field at temperatures below such Curie temperature, but above such temperature the magnetic circuit will be broken and the annular magnetic field will no longer exist [page 4, L. 20+].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the base of Studders from magnetic material, as taught by Hardman for achieving better magnetic field properties which will increase the overall performance. 
Regarding claim 3, Studders teaches the magnetic installation base of claim 1, but does not teach a connecting hole which is applicable to be connected with the acceleration sensor is molded on the base. 
 Hardman teaches a hole where the keeper 6 are secured to the pot 2 by a bolt 7 [figs. 6 and 8].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a hole in Studders structure, as taught by Hardman for better securing the whole device. 
Regarding claim 4, Studders teaches the magnetic installation base of claim 2, wherein the installation chamber is of a cylindrical shape [the chamber where element 10 is mounted, fig. 2], the magnet set comprises a circular magnet [16] and a cylindrical magnet [12] which is installed in the circular magnet [16, fig. 2], and magnetic poles at a lower end of the circular magnet and of the cylindrical magnet have opposite polarities [inherent property having opposite polarities, since 16  is a magnetic sleeve].  
Regarding claim 13, Studders teaches the magnetic installation base of claim 4, and teaches that preferably the core, the surrounding tubes, and the pole plate are all cylindrical. The permanent magnetic core may be cut from a standard size bar of an alloy containing aluminum, nickel, cobalt, titanium, copper, and iron, such as Alnico 6 or 8. The inner sleeve may be cut from a standard size austenitic steel tube, such as of stainless-steel No. 304, and the other sleeve may be cut from a larger standard size martensitic steel tube such as of stainless-steel No. 410 [C. 2, L. 1-10]. Studders does not teach a neodymium-iron-boron material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adopt a neodymium-iron-boron material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 5-12/ 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837